DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 12/21/2021
Claims 1 and 23 have been amended
Claims 1, 2, 13-15 ad 21-24 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 13-15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Sidebotham (US 2008/0195106) in view of Bertazzoni (US 2011/0186456) in view of Saldino (US 2005/0004680).

1, 23: Gerstner discloses a surgical tray apparatus and components thereof adapted for use in hip replacement surgery comprising:

a first set of trays 150 including tools configured for preparation of an implant surgery,

a second set of trays 150 including tools for preparing an acetabulum for implant surgery,

a third set of trays 150 configured to hold surgical instruments, and

a fourth set of trays 150 configured to hold surgical instruments ([0073] also fig. 6).

Gerstner fails to disclose surgical supplies. Sidebotham teaches a plurality of trial implants 20 configured for sizing, locating and implanting a reverse hip acetabular cup having a stem forming a part thereof, the trial implants including:

a plurality of trial acetabular cups 23 of at least two different sizes ([0043]; fig. 8) the trial acetabular cups having a hemispherical outer surface configured to fit in a prepared surface of an acetabular bone (fig. 5A); and an inner concave surface; and the outer and inner surfaces having optional through openings 27; the inner concave surface having a stem 24/21 extending from the bottom thereof and within the trial acetabular cup (fig. 3), the stem being internally threaded [0044], and an internal space 29 [0042] between the stem and the inner concave surface which internal space is capable of receiving a part of a first trial femoral cup and/or a second trial femoral cup (fig. 3). It would have been obvious to one having ordinary skill in the art at the time 

Gerstner-Sidebotham fails to disclose a threaded cup and ball instrument. Termanini teaches a trial implants wherein said further trial implants include: the trial acetabular cup 22 having an outer surface configured to fit in a prepared surface of an acetabular bone, and an inner concave surface; 

a trial acetabular cup removably affixed to a trial acetabular ball; 

a first trial acetabular ball 20, each  portion configured to engage corresponding mating portion of a trial acetabular cup 22 (fig. 3);

a fourth set of trays including a plurality of further trial implants configured for sizing a femoral cup for use with the reverse hip prosthesis and a plurality of tools configured to be removably affixable to atrial implant, wherein these further trial implants include:

femoral cups configured to be temporarily affixed to the proximal end of a broach or of a femoral implant, each of the first trial femoral cups having base portion and a concave portion configured to articulate on a first trial acetabular ball removably mounted on the stem of trial acetabular cup, the base portion having an opening within which a part of a
femoral implant may be engaged to temporarily affix the first trial femoral cup to the femoral implant (fig. 5); and, 

femoral cups, each of the second trial femoral cups having a stem and a concave portion configured to articulate on a first trial acetabular ball removably mounted on a stem of a trial acetabular cup, wherein the stem may be engaged within a part of a femoral implant to temporarily affix the second trial femoral cup to the femoral implant (col. 3, ll. 11-35; fig. 5 and 6);

a further tool 4/10 which is removably attachable to the first trial acetabular ball (fig. 3).

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include multiple acetabular balls, femoral cups broaches and other tools, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Gerstner-Sidebotham-Termanini represents a tool kits for accommodating hip replacement tools but fail to include a tool for removably attaching to the trial cup and ball. Bertazzoni teaches a surgical tray comprising a tool 54 which is removably attachable to a trial acetabular cup and acetabular ball ([0049-0050]). It is noted that the handle 54 is sized to accommodate varying thicknesses and trial inserts of the kit and would be obvious to one having ordinary skill in the art to accommodate varying sized trial cups and trial balls for patients with differing bone orientations.

It is noted that the attachment of the acetabular cup to ball would be obvious to one having ordinary skill in the art at the time of the effective filing date to replace the friction fit with threads as in fig. 2 of Saldino. Therefore, because these two connections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the threaded connection for the friction fit attachment.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

 13-15: Gerstner-Sidebotham-Termanini-Bertazzoni-Saldino discloses the trial femoral cup for a reverse hip prosthesis comprising: a cup having a concave surface configured to articulate on an acetabular ball present on a stem extending from an inner concave surface of an acetabular cup, a portion of the cup engageable within a part of an acetabular cup in an internal space between the wall and the inner concave surface (Termanini; fig. 3-5); and

a stem 4/10 extending from an outer surface of the cup opposite the concave surface, the stem being configured to be affixed to a proximal end of a broach or a proximal end of a femoral implant (Termanini; fig. 3). 
7.	Claims 2 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Sidebotham (US 2008/0195106) in view of Bertazzoni (US 2011/0186456) in view of Saldino (US 2005/0004680) in view of Kelley (US 2014/0128987).
 
2, 24: Gerstner-Sidebotham-Termanini-Bertazzoni-Saldino discloses a kit having surgical tools but fails to disclose a hammer. Bertazzoni teaches including a hammer 56 for pounding a broach into the femur [0050]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Gerstner to include the varying tools of Bertazzoni in order to provide proper tooling at a convenience.   

Gerstner-Sidebotham-Termanini-Bertazzoni-Saldino fails to disclose a box tool. Kelley teaches a box osteotome [0092];
a T-handle 52 configured for connection to the proximal end of the reamer [0037], [0112];
a reamer having a distal end capable of having a right and left handle attachment for insertion into a femur and a proximal end [0017]. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gerstner to include the hip implant tools of Kelley in order to ensure proper placement and tools for a proper hip surgical procedure.

8.	Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Sidebotham (US 2008/0195106) in view of Bertazzoni (US 2011/0186456) in view of Saldino (US 2005/0004680) in view of Termanini (US 2014/0156011).

21, 22: Gerstner-Sidebotham-Termanini-Bertazzoni-Saldino discloses the claimed invention as applied to claim 1, wherein Beaule teaches multiple trial implants but fails to disclose a slot in the stem of the cup. Termanini ‘011 teaches the surgical tray apparatus and .

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735